         Case 1:18-cv-02718-RDM Document 85 Filed 06/27/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


O.A., et al., on behalf of themselves and all
others similarly situated,

                     Plaintiffs,
        v.                                      Civil Action No. 1:18-cv-02718-RDM


DONALD J. TRUMP, et al.,

                     Defendants.

    O.A. PLAINTIFFS’ SUPPLEMENTAL STATEMENT OF MATERIAL FACTS NOT IN
                             GENUINE DISPUTE

        The O.A. Plaintiffs write to inform the Court of a factual development and a factual

discrepancy that have surfaced since the Government submitted its Statement of Material Facts

Not in Genuine Dispute and its Supplemental Brief following the Court’s May 29, 2019 hearing.

        First, the Government contended in its supplemental brief that G.R. remains in removal

proceedings because an appeal of her bond determination remained pending. See Gov’t Supp. Br.

at 7 n.8. Setting aside the fact that G.R.’s bond appeal was already moot at the time the

Government submitted its brief—G.R. had been granted asylum on April 1, 2019 and was, as a

result, no longer in custody—Plaintiffs wish to notify the Court that G.R.’s bond appeal is no

longer pending before the Board of Immigration Appeals, which granted G.R.’s motion to

withdraw her moot appeal on June 20, 2019. See Ex. A.1

        Second, the Government stated in its supplemental brief that “D.R. and P.R. . . . were each

found to have a credible fear of persecution prior to December 18.” Gov’t Supp. Br. at 1. The




1
 A redacted version of Exhibit A that removes G.R.’s name has been filed herewith. The O.A.
Plaintiffs are simultaneously moving for leave to file the unredacted version under seal.
           Case 1:18-cv-02718-RDM Document 85 Filed 06/27/19 Page 2 of 4



Government does not cite any evidence in support of that assertion, which is not entirely correct.

Although D.R. and P.R. were interviewed on December 17, 2018, the credible fear determination

was not approved by a supervisor until December 18, 2018, the day the amended complaint was

filed. But the Court need not wade into this factual dispute because the date of the credible fear

determination does not matter. It is undisputed that D.R. and P.R. did not receive NTAs initiating

ordinary removal proceedings until December 19, 2018, Gov’t Supp. Br. at 4, after they joined the

case as Plaintiffs. As Plaintiffs have explained, D.R. and P.R. remained in expedited removal until

ordinary removal proceedings were commenced with the filing of the NTA. See 8 C.F.R.

§ 1239.1(a).



Dated: June 27, 2019               Respectfully submitted,

                                          /s/Thomas G. Hentoff
                                          Thomas G. Hentoff (D.C. Bar No. 438394)
                                          Ana C. Reyes (D.C. Bar No. 477354)
                                          Ellen E. Oberwetter (D.C. Bar No. 480431)
                                          Mary Beth Hickcox-Howard (D.C. Bar No. 1001313)
                                          Charles L. McCloud
                                          Matthew D. Heins (D.C. Bar No. 241063)
                                          Vanessa O. Omoroghomwan*
                                          WILLIAMS & CONNOLLY LLP
                                          725 Twelfth Street, N.W.
                                          Washington, D.C. 20005
                                          Tel: (202) 434-5000
                                          Fax: (202) 434-5029

                                          Hardy Vieux (D.C. Bar No. 474762)
                                          HUMAN RIGHTS FIRST
                                          805 15th Street, N.W., Suite 900
                                          Washington, D.C. 20005
                                          Tel: (202) 547-5692
                                          Fax: (202) 553-5999

                                          Eleni Rebecca Bakst*


    Pursuant to LCvR 83.2(g).
                                                2
Case 1:18-cv-02718-RDM Document 85 Filed 06/27/19 Page 3 of 4



                         Anwen Hughes*
                         HUMAN RIGHTS FIRST
                         75 Broad Street, 31st Floor
                         New York, New York 10004
                         Tel: (212) 845-5200
                         Fax: (212) 845-5299

                         Charles George Roth*
                         Keren Hart Zwick (D.D.C. Bar No. IL0055)
                         Gianna Borroto*
                         Ruben Loyo*
                         NATIONAL IMMIGRANT JUSTICE CENTER
                         208 S. LaSalle Street, Suite 1300
                         Chicago, Illinois 60604
                         Tel: (312) 660-1370
                         Fax: (312) 660-1505

                         Attorneys for Plaintiffs




                               3
         Case 1:18-cv-02718-RDM Document 85 Filed 06/27/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 27, 2019, I caused to be electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the District of

Columbia using the CM/ECF system. Counsel in this case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                                             /s/Thomas G. Hentoff
                                             Thomas G. Hentoff (D.C. Bar No. 438394)
Case 1:18-cv-02718-RDM Document 85-1 Filed 06/27/19 Page 1 of 2




                     EXHIBIT A
Case 1:18-cv-02718-RDM Document 85-1 Filed 06/27/19 Page 2 of 2
